DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 1-2-21 is acknowledged. Currently, claims 5-8, 10, 16-19 are pending. Claims 1-4, 9, 11-15 and 20 are cancelled. Claim 16 is currently amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "comparable thermal mass" in claim 16 is a relative term which renders the claim indefinite.  The term "comparable thermal mass" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The thermal mass has been rendered indefinite by the use of the term “comparable”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (2012/0070523) in view of Cho (EP3326789).
	Regarding claim 5, Swanson et al. discloses a heating element for a 3D printer nozzle (abstract), comprising:
	At least one sheath comprising an first inner diameter and a first outer diameter, the at least one sheath sized to engage around an outer circumference of the 3D printer nozzle;
	At least one wire coil 77 at least partially contacting the first inner diameter of the at least one sheath,
Wherein the at least one wire coil comprises at least a first wire coil and a second wire coil (para 49 and fig. 3).
	Swanson et al. does not teach at least one energy receiver associated with the at least one wire coil. However, Cho teaches an induction heating coil 620 receives an induction heating electric current generated by a high frequency generator 660 through an electrode 680 (para  and fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to arrange at least two wire coils to at least partially staggered along a longitudinal axis of the 3D printer nozzle and the heating coil 77 may include a multiple-zone arrangement (para 49).
Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed the first coil in the first sheath and the second wire coil in a second sheath since Swanson et al. discloses the one or more insulation sleeves are wrapped around the heating coils 77 (para 49 and fig. 3).
Regarding claim 8, Swanson et al. discloses wherein the second sheath is concentrically located about the first sheath (para 49). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (2012/0070523) in view of Huazhong University of Science & Technology (CN103990798A).
Regarding claim 10, Swanson et al. discloses a heating element for a 3D printer nozzle (abstract), comprising:
	At least one sheath comprising an first inner diameter and a first outer diameter, the at least one sheath sized to engage around an outer circumference of the 3D printer nozzle;
	At least one wire coil 77 at least partially contacting the first inner diameter of the at least one sheath (para 49 and fig. 3).
	Swanson et al. does not teach at least one energy receiver associated with the at least one wire coil, wherein the energy receiver comprises at least one of a Newtonian, a convective, and a radiative energy receiver. However, Huazhong University of Science & Technology teaches providing current through the wire 21 to heat the platform 3 which corresponds to a Newtonian energy receiver (see . 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (2012/0070523) in view of Cho (EP3326789) and Batchelder et al. (2017/0217089).
Regarding claim 16, Swanson et al. discloses a heating element for a 3D printer nozzle (abstract), comprising:
	At least one sheath comprising an first inner diameter and a first outer diameter, the at least one sheath sized to engage around an outer circumference of the 3D printer nozzle;
	At least one wire coil 77 at least partially contacting the first inner diameter of the at least one sheath (para 49 and fig. 3).
	Swanson et al. does not teach at least one energy receiver associated with the at least one wire coil. However, Cho teaches an induction heating coil 620 receives an induction heating electric current generated by a high frequency generator 660 through an electrode 680 (para  and fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson et al. with the electrode as taught by Cho since Cho teaches that nozzles heated by means of high frequency induction heating is known in the art of 3D printers (para 3).
	Swanson et al. does not teach the at least one sheath comprises a comparable thermal mass to the 3D printer nozzle. However, Batchelder et al. teaches a liquefier which has reduced thermal mass, which can reduce drool, increase temperature accuracy, and allow thermal inflation control of the melt flow (para 163). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the difference in thermal mass between the . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (2012/0070523) in view of Cho (EP3326789) and Swanson et al. (2012/0018924).
	Regarding claim 17, Swanson et al. discloses a heating element for a 3D printer nozzle (abstract), comprising:
	At least one sheath comprising an first inner diameter and a first outer diameter, the at least one sheath sized to engage around an outer circumference of the 3D printer nozzle;
	At least one wire coil 77 at least partially contacting the first inner diameter of the at least one sheath,
Wherein the at least one wire coil comprises at least a first wire coil and a second wire coil (para 49 and fig. 3).
	Swanson et al. does not teach at least one energy receiver associated with the at least one wire coil, wherein the at least one energy receiver comprises a thermocouple. However, Cho teaches an induction heating coil 620 receives an induction heating electric current generated by a high frequency generator 660 through an electrode 680 (para  and fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson et al. with the electrode as taught by Cho since Cho teaches that nozzles heated by means of high frequency induction heating is known in the art of 3D printers (para 3).
	Swanson ‘924 teaches the use of thermocouples for monitoring the temperature of the liquefier assembly for a 3D printer nozzle (para 28, 36 and 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson et al. with the . 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (2012/0070523) in view of Cho (EP3326789) and Van Egmond et al. (2014/0331744).
	Regarding claim 18, Swanson et al. discloses a heating element for a 3D printer nozzle (abstract), comprising:
	At least one sheath comprising an first inner diameter and a first outer diameter, the at least one sheath sized to engage around an outer circumference of the 3D printer nozzle;
	At least one wire coil 77 at least partially contacting the first inner diameter of the at least one sheath,
Wherein the at least one wire coil comprises at least a first wire coil and a second wire coil (para 49 and fig. 3).
	Swanson et al. does not teach at least one energy receiver associated with the at least one wire coil, wherein the at least one wire coil comprises a high density winding at a taper portion of the 3D printer nozzle and a lower density winding along a non-taper portion of the 3D printer nozzle. However, Cho teaches an induction heating coil 620 receives an induction heating electric current generated by a high frequency generator 660 through an electrode 680 (para  and fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson et al. with the electrode as taught by Cho since Cho teaches that nozzles heated by means of high frequency induction heating is known in the art of 3D printers (para 3).
	Van Egmond et al. teaches a heater device of the injector comprising a coil for inductive heating spirally wound around the housing. The coil is preferably wound with a varying distance between windings; that is with varying winding density. Preferably, winding density is chosen such that eh energy profile generated takes into account differences in mass of the parts or zones to be heated, such that a .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (2012/0070523) in view of Cho (EP3326789) and Parsche (2013/0180980).
	Regarding claim 19, Swanson et al. discloses a heating element for a 3D printer nozzle (abstract), comprising:
	At least one sheath comprising an first inner diameter and a first outer diameter, the at least one sheath sized to engage around an outer circumference of the 3D printer nozzle;
	At least one wire coil 77 at least partially contacting the first inner diameter of the at least one sheath,
Wherein the at least one wire coil comprises at least a first wire coil and a second wire coil (para 49 and fig. 3).
	Swanson et al. does not teach at least one energy receiver associated with the at least one wire coil, wherein the at least one wire coil comprises a wet winding. However, Cho teaches an induction heating coil 620 receives an induction heating electric current generated by a high frequency generator 660 through an electrode 680 (para  and fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson et al. with the electrode as taught by Cho since Cho teaches that nozzles heated by means of high frequency induction heating is known in the art of 3D printers (para 3).
. 

Response to Arguments
Applicant's arguments filed 1-29-21 have been fully considered but they are not persuasive. Regarding claim 5, applicant argues that Swanson does not teach a wire coil contacting a first inner-diameter of the sheath as claimed because Swanson’s sheath is between the nozzle and the heating coil. However, Swanson et al. teaches that in addition to the one or more thermal-spreading sheaths between liquefier tube 64 and heating coils 77, the liquefier assembly 62 may also include one or more insulation sleeves wrapped around heating coils 77 (see para 49).  In other words, Swanson’s wire coil contacts the inner diameter of the insulation sleeve.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742